Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented.  The closest prior art, Kim et al. (US 2016/0027175), previously cited, teaches many but not all of the claim limitations.

For example, regarding claim 1, 
Kim teaches:
An image processing device comprising a processor configured to: 
acquire a medical image (Kim: [0049]: medical imagery; [0052]: image collecting device; [0086]; [0097]-[0100]);
recognize a scene of interest from the medical image (Kim: abstract; [0052]; region of interest ROI is detect in images from image collecting device; [0054]: extract candidate image around ROI; [0097]-[0100]); 
calculate a degree of similarity between the medical image and a standard image determined for the scene of interest (Kim: [0056]-[0059]: determine degree 
execute processing for saving the medical image in a memory based on the degree of similarity (Kim: [0066]: comparison image stored; [0095]: output comparison image; [0097]-[0100]),
wherein the processor acquires a plurality of medical images from the memory, in which the plurality of medical images are saved in advance, recognizes a scene of interest for the plurality of medical images (Kim: abstract; [0052]; region of interest ROI is detect in images from image collecting device; [0054]: extract candidate image around ROI; [0097]-[0100]; [0052]-[0056]), determines medical images where the scene of interest are unrecognized, and selects a medical image among the medical images where the scene of interest are unrecognized as a hardly recognized standard image (Kim: [0056]-[0057]: setting image range; As noted by Applicant and set forth in Kim, “the user may request similarity of more than 50%” (Kim: [0056]).  An image with just more than a 50% degree of similarity is hardly recognized / unrecognized since it is just over 50% similar. This same just over 50% similar image is over the 50% threshold and saved as it is used for image processing (Kim: [0066]: comparison image stored; [0095]: output comparison image; [0097]-[0100]).), and 
the processor saves the medical image in the memory in a case where the degree of similarity between the hardly recognized standard image and the medical image is equal to or greater than a prescribed threshold value (Kim: 

Kim fails to teach:
save the medical image captured by the endoscope in the memory in a case where the degree of similarity between the standard image saved in advance in the memory and the medical image captured by the endoscope is equal to or greater than a prescribed threshold value.

For example, regarding claim 8, 
Kim teaches:
An image processing device comprising a processor configured to: 
acquire a medical image (Kim: [0049]: medical imagery; [0052]: image collecting device; [0086]; [0097]-[0100]);
recognize a scene of interest from the medical image (Kim: abstract; [0052]; region of interest ROI is detect in images from image collecting device; [0054]: extract candidate image around ROI; [0097]-[0100]); 

execute processing for saving the medical image in a memory based on the degree of similarity (Kim: [0066]: comparison image stored; [0095]: output comparison image; [0097]-[0100]),
wherein the processor recognizes the scene of interest from the medical image (Kim: abstract; [0052]; region of interest ROI is detect in images from image collecting device; [0054]: extract candidate image around ROI; [0097]-[0100]; [0052]-[0056]), and 
the processor saves the medical image in the memory in a case where the degree of similarity is equal to or less than a prescribed threshold value with the medical image already saved in the memory as a standard image (Kim: [0056]: image processing using threshold; As noted by Applicant and set forth in Kim, “the user may request similarity of less than 50%” (Kim: [0056]).  With a similarity of just less than 50%, this image is less than the prescribed threshold value of 50% and saved as it is used for image processing (Kim: [0066]: comparison image stored; [0095]: output comparison image; [0097]-[0100]).  This is different from an image with a similarity of more than 50% (Kim: [0056]).).

Kim fails to teach:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M PONTIUS/Primary Examiner, Art Unit 2488